Exhibit 10.1


June 24, 2016

Keith Figlioli

Re: Transition Agreement and Release

Dear Keith:

As we discussed, the purpose of this letter is to confirm the updated details
related to the package that Premier HealthCare Solutions, Inc. (“Premier”) will
provide you in exchange for your entering into this Transition Agreement and
Release (the “Agreement”). Because of various requirements relating to
separations, some of the language in the Agreement is somewhat formal, for which
we apologize. However, we hope that this package will be helpful to you, and we
thank you for your past commitment to Premier.

1. Last Day of Employment and Transition. Per our discussion, the intent of this
Agreement is for you to enter into a period where you will transition your
responsibilities as Senior Vice President, Healthcare Informatics, effective
beginning on June 27, 2016. Further, you and Premier agree that if you sign and
do not revoke this Agreement, and provided all conditions of this Agreement are
met by you, after June 27, 2016, you shall continue to be employed by Premier in
an executive consulting capacity for a period through August 31, 2016, upon
which your employment with Premier shall end (the “Separation Date”)
(collectively, the “Transition Period”).

During the Transition Period up to your final Separation Date, you and Premier
agree that you will no longer be providing executive leadership to the
Healthcare Informatics team, and you will cease to be an officer of Premier
and/or its related entities. Instead, you will expected to remain reasonably
available to consult, provide assistance and address questions/issues as the
President and Chief Executive Officer of Premier, Susan DeVore, may from time to
time reasonably request if and as the need arises with respect to (a) the
transition of your position responsibilities and pending matters / projects, and
(b) subject matters that are within the current scope of your job duties,
responsibilities and expertise.

2. Final Pay. With respect to the final pay to be provided to you upon your
separation, you should know that regardless of whether you sign this Agreement:

 

  •   You will be paid your regular salary through your last day of employment,
less applicable withholding required by law.

(Note: if you enter into this Agreement, your last day of employment will not
occur on June 27, 2016, and your regular compensation and benefits will be
extended through your August 31, 2016 Separation Date, as is described more
fully in Section 6 below).

 

  •   You will be paid all accrued, unused vacation due you through your last
day of employment, less applicable withholding required by law.

 

  •   You will be reimbursed for any reasonable and necessary business expenses
incurred through the last day of employment, provided such expenses: (a) were
approved by your manager, (b) are submitted to Premier with appropriate
supporting documentation and in accordance with applicable policies, and (c) are
submitted no later than 30 days following the Separation Date.

 

1



--------------------------------------------------------------------------------

  •   Your current health insurance coverage and other group benefits will
terminate effective as of your last day of employment.

 

  •   Despite the end of your regular benefits, you will be notified about your
rights regarding potential continuation of your healthcare insurance coverage in
accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), as well as the costs and conditions of that
option.

 

  •   As a participant in Premier’s 401(k) plan, your enrollment will end
effective on your last day of employment. You can complete a distribution
request form to withdraw or roll over your vested funds to an individual
retirement account or another qualified plan.

3. Annual Incentive Plan. Regardless of whether you sign this Agreement, Premier
shall pay you a full, non pro-rated bonus as a participant in the Annual
Incentive Plan for fiscal year 2016 (July 1, 2015 - June 30, 2016, “FY2016”)
through June 30, 2016. Premier agrees that performance will be measured by your
FY2016 Incentive Grid, and the FY2016 bonus shall be calculated pursuant to the
terms and conditions in the Incentive Plan and paid when Premier pays current
employees under the Incentive Plan (which generally occurs in and around
September, but in any event such payment shall be made during the 2016 calendar
year).

4. Deferred Compensation. Regardless of whether you sign this Agreement,
following your last day of employment, you shall cease to be an active
participant in the awards and other benefits under the Premier, Inc. Deferred
Compensation Plan (the “Deferred Compensation Plan”). You and Premier also agree
that you will not accrue any additional awards, credits, contributions or
benefits under the Deferred Compensation Plan after your last day of employment.
Your rights to, and Premier’s obligations concerning, vested benefits that you
have accrued under the Deferred Compensation Plan through your last day of
employment and distributions to you arising under the same shall be governed by
and made in accordance with the terms and conditions of such plan and applicable
law.

5. Equity. Regardless of whether you sign this Agreement, Premier agrees to
provide you with your eligible equity and/or payments as a participant under the
Premier, Inc. 2013 Equity Incentive Plan (“EIP”) and/or the Employee Stock
Purchase Plan (“ESPP”), as applicable, which shall be calculated, provided,
governed by and/or paid to you in accordance with the terms, rules, restrictions
and conditions of such applicable plan(s) and the prior restricted stock unit,
performance share and non-qualified stock option award agreements provided to
you, if any, as applicable. To the extent applicable, Premier further agrees to
treat your separation under the terms of such equity plan(s) and any related
award agreements as that of a “good leaver” and/or “involuntary termination
without cause — non-change in control event” for purposes of calculating
applicable vesting, payment, option exercise and other terms.

6. Separation Benefits. Subject to the terms and conditions in this Agreement,
in exchange for you entering into this Agreement and complying with its terms,
Premier will provide you the separation benefits described in this section
(collectively, the “Separation Benefits”) following the Separation Date and this
Agreement’s Effective Date (as defined in Section 17 below), whichever occurs
later. Your right to the Separation Benefits described below is expressly
conditioned on your timely execution, delivery to Premier and non-revocation of
the release of claims contained in this Agreement, as is also required per the
terms of the Executive Employment Agreement with Premier previously signed by
you on September 17, 2013 (the “Employment Agreement”).

 

2



--------------------------------------------------------------------------------

  a) Separation Communications. If you desire, we will reflect your separation
as resulting from a mutual separation / resignation for purposes of
communications with individuals requesting future employment references.

 

  b) Transition Period Compensation. Despite your position transition beginning
today, Premier agrees that you shall be paid your regular compensation at your
current semi-monthly base amount of $20,063.75 and benefits during your
Transition Period from June 27, 2016 through your final Separation Date (i.e.,
August 31, 2016), less applicable withholding as required by law, except that
you and Premier agree that you shall not remain eligible for and shall not
participate in the Annual Incentive Plan for fiscal year 2017 (July 1, 2016 —
June 30, 2017) (collectively, the “Transition Period Compensation”). Further,
all insurance coverage and other benefits provided to you by Premier will then
terminate and cease to be in effect as of the Separation Date, unless otherwise
continued by you under COBRA or converted to individual plans if and as allowed
under the terms of such applicable plans / policies.

 

  c) Severance Pay. Premier shall pay you twelve (12) months of severance pay
(in addition to the two (2) months of Transition Period Compensation noted
above) equal to a pre-withholding amount of $481,530, payable in equal
semi-monthly installments less applicable withholding as required by law (the
“Severance Pay”) during the period commencing immediately following your
Separation Date and this Agreement’s Effective Date, whichever occurs later.

 

  d) Additional Severance Pay. Premier shall pay you a semi-monthly amount of
$608.17 for a twelve (12) month period following your Separation Date and this
Agreement’s Effective Date, whichever occurs later, less applicable withholdings
as required by law, for use in paying COBRA premium expenses or as you otherwise
deem appropriate, in your sole discretion (the “Additional Severance Pay”). The
total pre-withholding amount payable under this provision is equal to $14,596
and is generally equivalent to the amount Premier would have otherwise paid for
continued health insurance coverage for you and your dependents if you had
remained an active employee during this payment period.

 

  e) Outplacement Services. Premier agrees to provide you a twelve (12) month
outplacement program through a Premier contracted provider, TalentBridge HR
Advisory, following your Separation Date and this Agreement’s Effective Date (as
defined below), whichever occurs later. In order to receive these outplacement
services, you must initiate your participation in the program within 30 days of
the Separation Date. Premier will pay the outplacement provider directly, and
all outplacement services and expenses must be reviewed and approved by Premier
to be eligible for payment by Premier.

 

  f) Severance Timing. Notwithstanding the foregoing, because of the timing and
optional revocation requirements mandated by law as set forth in Section 16 and
17 below, the Severance Pay and Additional Severance Pay described above will
begin on Premier’s first regular payday that is at least 10 days following the
Effective Date of this Agreement or the Separation Date, whichever is later (but
not longer than 60 days after your Separation Date in any event), and will
include Severance Pay and Additional Severance Pay for the period from your
Separation Date through the first installment payment date. The remaining
Severance Pay and Additional Severance Pay installments will be paid over time
during the time periods described above on a semi-monthly basis in accordance
with Premier’s normal payroll practices for its employees.

Thus, as outlined below, although you may take up to 45 days to consider and
sign this Agreement, you may sign the Agreement before the end of the 45-day
period should you wish to do so in order to avoid an initial gap in pay.

 

3



--------------------------------------------------------------------------------

7. No Other Payments or Benefits. You acknowledge and agree that, except for the
rights described in this Agreement, you are not entitled to any additional
wages, vacation pay, bonuses, incentive pay, annual incentive compensation plan
awards, long term incentive compensation plan awards, commissions, compensation,
severance pay, deferred compensation, equity awards, restricted stock,
performance shares, stock options, benefits, or consideration of any kind from
Premier or any of its affiliated companies. However, signing this Agreement will
not: (a) affect any vested rights you may have under any Premier equity plan or
Premier sponsored 401(k), retirement, or similar plan; or (b) affect your
ability to exercise any post-separation conversion rights provided to you under
Premier’s insurance and benefits plans, if any. You represent and agree that you
have been fully and properly paid by Premier for all hours you have worked for
Premier and that Premier does not owe you any wages, fines, damages or other
amounts related to hours worked. You also affirm that you have no known and
unreported work related injuries or occupational diseases as of the date you
sign this Agreement.

8. Full and General Release. You, on behalf of yourself and your agents,
attorneys, heirs and assigns, hereby fully release and forever discharge, to the
fullest extent permitted by applicable law, Premier and its parent company,
subsidiaries and affiliated corporate entities, including but not limited to
Premier Plans, LLC, as well as all of such entities’ respective present and
former officers, directors, owners, shareholders, employees, agents,
predecessors, successors and assigns, of and from any and all claims, actions,
damages, penalties, fines, interest, attorneys’ fees, costs and demands of any
kind whatsoever, whenever or wherever they arose, and whether under tort,
contract, statute or otherwise. Without limiting the generality of the
foregoing, this full and general release includes, but is not limited to, any
claims that you have, may have, or may have had at the time of or prior to your
execution of this Agreement arising under or related to your employment with or
separation from Premier, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq., the Older Workers Benefit Protection Act, or any other
applicable federal, state or local statute, law, regulation or constitutional
provision. Notwithstanding the preceding, this full and general release shall
not: (a) include any claims related to the obligations of Premier under this
Agreement; (b) affect any rights or claims that may arise out of events
occurring after the date you sign this Agreement; (c) affect your vested and
accrued rights as a participant in any Premier sponsored vested 401(k) or other
vested retirement benefits; (d) affect your right to potential indemnification
and/or defense as a prior officer and/or employee of Premier under its
applicable certificates of incorporation, corporate bylaws or insurance plans or
under applicable law; (e) affect your right to elect certain continued medical
coverage under COBRA or the right to convert certain insurance coverage to a
personal plan, as applicable; (f) affect any pending claim for workers’
compensations benefits; or (g) affect timely claims and submissions for
legitimate business expenses owed to you by Premier, properly submitted as
outlined in this Agreement.

9. Confidentiality of Agreement. You and Premier agree that the terms of this
Agreement shall remain confidential. You may disclose this Agreement to
immediate family members, to professionals representing you, and to affiliates
and employees of the same with a need to know. Premier may disclose the terms of
this Agreement to its: (a) officers, directors and senior management level
employees and professionals representing it with a need to know, and (b) third
party insurance carriers and human resources and payroll employees in order to
give effect to this Agreement. You and Premier further agree that Premier may
also disclose the terms of this Agreement in its proxy statements, Form 8-Ks or
other public securities and other filings as required by law. In addition, you
and Premier agree that you or Premier may disclose the terms of this Agreement
in order to notify prospective or actual future employers or your contracting
principals, or their applicable representatives and agents, of the
post-employment obligation terms contained in this Agreement, or to otherwise
enforce the terms of this Agreement. You and Premier also agree that you and
Premier are permitted to disclose the terms of this Agreement to the IRS and
applicable state departments of taxation, if necessary, and as otherwise

 

4



--------------------------------------------------------------------------------

required by law. Further, you and Premier acknowledge and agree that the duty of
confidentiality in this Agreement and/or in your Employment Agreement does not
restrict your ability to communicate directly with the SEC about potential
securities issues or concerns, if any. Otherwise, the terms of this Agreement
shall not be disclosed to anyone, except as may be required by law.

10. Non-Disparagement. Effective immediately, during the Transition Period and
for two (2) years from the date you sign this Agreement, you agree not to
directly or indirectly make any disparaging remarks (whether in writing or
verbally) about Premier or its business, services, affiliates, officers,
directors or management employees and that you will maintain a publicly cordial
relationship with Premier and its employees in your conversations with Premier
owners / members, officers, directors and employees, the healthcare community,
and other third parties. Premier’s Executive Team members, in turn, agree to do
likewise (i.e., no disparaging remarks and maintain a cordial relationship) with
the same individuals regarding you and your past employment with Premier during
the same period.

11. Ongoing Obligations: Trading in Premier Securities. As an additional
condition precedent to your continued employment during the Transition Period
and the consideration outlined in this Agreement, you agree that during the
Transition Period prior to your final Separation Date, you shall continue to
honor all confidentiality, return of data/documents/property, intellectual
property, and other ongoing obligations previously agreed to by you with Premier
under Premier’s Code of Conduct and Conflict of Interest program and Section 3
of your Employment Agreement regarding conflicts of interest.

You further agree that after your final Separation Date, you shall continue to
honor all confidentiality, return of data/documents/property, intellectual
property, non-competition, non-interference with / non-solicitation of
restricted customers, non-interference with restricted suppliers, non-raiding of
employees, and/or other ongoing obligations previously agreed to by you with
Premier in your Employment Agreement and in accordance with applicable federal
or state law. You also agree that any breach by you of any such pre- or
post-employment obligations shall be deemed to be a breach by you of this
Agreement, which shall allow additional remedies in accordance with this
Agreement.

You acknowledge and agree that you will remain an “Insider” under the Premier
Insider Trading Policy (“PITP”) through the Separation Date. You shall continue
to be subject to the PITP after the Separation Date if you are aware of material
nonpublic information (“MNPI”) until that information has become public or is no
longer material. You further acknowledge that Premier has recommended that you
should not transact in Premier securities, unless part of your existing 10b5-1
plan, prior to November 1, 2016 and should transact in Premier securities only
when you are no longer in possession of MNPI. In the event that you desire to
execute a transaction in Premier securities between October 1, 2016 and October
31, 2016 that requires pre-clearance by Premier and is not part of your existing
10b5-1 plan, Premier hereby agrees to grant such preclearance after receipt from
you of written confirmation (which may be by email) certifying that you no
longer possess MNPI.

12. Return of Property. You agree that all Premier property, files, documents,
equipment, data, and confidential information used, prepared, or collected by
you as part of your employment with Premier, in whatever form, are and will
remain the property of Premier. As such, you agree to return to Premier on or
before the Separation Date all property, files, documents, equipment, data and
information belonging to Premier in your possession or control, regardless of
how stored or maintained and including all originals and copies.

13. Breach. You agree that, in the event of any breach or threatened breach of
this Agreement by you, Premier shall be entitled to an injunction, without bond,
restraining such breach. In addition, you and Premier agree that the prevailing
party in any legal action to enforce the terms of this Agreement (including any
action by Premier to enforce or collect a refund or to enforce the terms of your
non-disparagement, confidentiality, and other ongoing obligations agreed to by
you under this Agreement) shall be entitled to costs and attorneys’ fees
relating to any such proceeding, but nothing in this Agreement shall be
construed as prohibiting you or Premier from pursuing other remedies available
for any breach or threatened breach.

You agree that if you breach any of the provisions in this Agreement concerning
confidentiality, return of property, non-disparagement, or your current
employment conflict of interest or post-employment confidentiality, non-compete,
non-interference / non-solicitation and non-raiding obligations to Premier
contained and/or referenced in Sections 9 – 12 of this Agreement during the
applicable term for each, you shall automatically and immediately forfeit at the
time of the breach the right to any further Severance Pay, Additional Severance
Pay, or outplacement services under this Agreement. In such case, you and
Premier agree that the general release shall remain valid and enforceable based
on the other consideration paid or provided up to that date.

 

5



--------------------------------------------------------------------------------

You and Premier also agree that if you breach the above provisions in this
Agreement concerning confidentiality, return of property, non-disparagement, or
your current employment conflict of interest or post-employment confidentiality,
non-compete, non-interference / non-solicitation and non-raiding obligations to
Premier contained and/or referenced in Sections 9 – 12 of this Agreement during
the applicable term for each, you shall be required to refund to Premier, and
Premier shall be entitled to recover of you, seventy-five percent (75%) of the
amount of any Severance Pay and Additional Severance Pay already paid to you by
Premier under this Agreement at the time of the breach, if any.

14. Restructuring Information. Additional information regarding the Premier
end-of-fiscal year 2016 restructuring is attached as Attachment A. This
information is being provided pursuant to the requirements of the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”) and the Older
Workers Benefit Protection Act of 1990 (“OWBPA”)

15. Knowing and Voluntary Waiver. Pursuant to federal law, Premier advises you
to consult a lawyer concerning the terms of this Agreement and your rights under
the ADEA and OWBPA. By signing below, you acknowledge that you have carefully
read this Agreement, that you know and understand the contents of this
Agreement, that you have had ample opportunity to review the terms of this
Agreement, that you have consulted with or had the opportunity to consult with a
lawyer regarding this Agreement, and that you execute this Agreement of your own
free will.

16. Waiting Period and Deadline To Accept. After receiving this Agreement from
Premier, you have up to forty-five (45) days from the date of its original
presentation to consider this Agreement and the release under the ADEA or OWBPA.
If you have not signed and returned this Agreement to me by the close of
business on the forty-sixth (46th) day after you received it, this offer is
automatically withdrawn.

17. Revocation Rights. You have seven (7) days from the date you sign this
Agreement to revoke this Agreement, if you so choose, by advising me in writing
of the revocation. This Agreement and the release shall not become effective
until you have signed the Agreement and the 7-day revocation period has passed
without your revocation (the “Effective Date”).

Of course, if you do not wish to have a gap in your current compensation, you
may wish to sign the Agreement before the end of the 45-day period. Further, if
you do not sign this Agreement within the 45-day period or if you revoke it
within the 7-day revocation period noted above, this offer will be automatically
withdrawn, and Premier will not provide you with the payments and benefits
listed under the Separation Benefits section above. Rather, you will receive
only that to which you are entitled under Company policy.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina, without regard to otherwise applicable conflict of law principles. Any
action or proceeding arising out of or relating to this Agreement or your
employment with or separation from Premier must only be brought in a state or
federal court located in Mecklenburg County, North Carolina. As such, you and
Premier irrevocably consent to: (a) the jurisdiction and venue of any such court
for any such action; and (b) service via nationally recognized overnight carrier
for any such action.

19. Taxes / Estate. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986 (“IRC”), as amended and the regulations and
other guidance promulgated thereunder (“Section 409A”), to the extent that
section is applicable, and it shall be interpreted in a manner that

 

6



--------------------------------------------------------------------------------

complies with such section to the fullest extent possible. In addition, you are
advised to consult with your own, independent accountant and/or tax counsel
regarding any and all tax issues related to this Agreement.

You understand and agree that Premier is responsible for withholding and will
withhold federal, state and local income tax on the compensation and benefits
outlined in this Agreement, if and as applicable. However, you are solely
responsible for any and all other federal, state or local tax liability,
penalties, interest, tax payments or tax judgments against you that could arise
as a result of this Agreement, including but not limited to any potential tax
liability or penalties under IRC Sections 105(h) and 409A. In no event shall
Premier be required to pay to you any “gross-up” or other payment with respect
to any taxes or penalties imposed under IRC Sections 105(h) or 409A with respect
to any payment or benefit paid or payable to you under this Agreement. You also
agree that Premier, the individuals and entities released in this Agreement, and
their respective officers, employees, accountants, attorneys and agents are in
no way indemnifying or making any representation, statement or guarantee to you
as to your past, current or future tax liability or the ultimate position that
the IRS or any applicable state tax agency may take with respect to the tax
treatment of prior or future wages, payments, compensation and benefits,
including those payments and provisions set forth in the Separation Benefits
section of this Agreement. You and Premier further agree that in the event of
your death, the payments outlined in this Agreement will be paid to your estate
or legal representative, as applicable, in accordance with the above terms.

20. Section 409A Tax Compliance.

 

  a) As noted above, Premier and you acknowledge and agree that, to the extent
applicable, Premier and you intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A will be
compliant with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if Premier shall determine that any provision of this Agreement
does not comply with the requirements of Section 409A, Premier may amend
(without any obligation to do so or to indemnify you for failure to do so) the
Agreement to the extent necessary (including retroactively) in order to comply
with Section 409A (which amendment shall not reduce the amounts payable to you
under this Agreement). Premier shall also have the discretionary authority to
take such other actions to correct any failures to comply in operation with the
requirements of Section 409A. Such authority shall include the power to adjust
the timing or other details relating to the awards and/or payments described in
this Agreement (but not the amounts payable to you under this Agreement) if
Premier determines that such adjustments are necessary in order to comply with
or become exempt from the requirements of Section 409A. Notwithstanding the
foregoing, to the extent that this Agreement or any payment or benefit (or
portion thereof) under this Agreement or the plans referenced herein shall be
deemed not to comply with Section 409A, then Premier, the Board of Directors and
Compensation Committee for Premier and its parent corporation, Premier and its
parent corporation’s shareholders, owners, officers and employees, and their
designees and agents shall not be liable to you in any way, and no provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from you or any other
individual to Premier or any of its respective affiliated entities, employees or
agents.

 

  b) Notwithstanding any provision to the contrary in this Agreement, no amount
payable on account of your termination of employment shall be paid unless the
termination of your employment constitutes a “separation from service” within
the meaning of Section 409A.

 

  c) For purposes of Section 409A, (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to receive any
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment.

 

7



--------------------------------------------------------------------------------

  d) The reimbursements of expenses and provision of in-kind benefits under this
Agreement shall comply with the requirements of Section 409A (to the extent
subject to Section 409A), which generally require that any such reimbursements
payable or in-kind benefits provided to you pursuant to this Agreement shall be
paid or provided to you no later than December 31 of the year following the year
in which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and your right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

  e) Notwithstanding anything to the contrary in this Agreement, given that the
equity of Premier (or any other corporation, trade or business that would be
treated as a single employer with Premier under Sections 414(b) or (c) of the
Internal Revenue Code of 1986, as amended (the “Code”)) is publicly traded on an
established securities market on the date of your separation from employment,
and because you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code as of such date, then no payments under
this Agreement or any other plan, program, agreement or arrangement, to the
extent they are subject to Section 409A, shall be made to you before the earlier
of the date which is six months after the date of your separation from
employment or the date of your death. Any such payments that would otherwise
have been made to you under this Agreement during such period shall be
accumulated without interest and paid to you on the earlier of such dates.

21. Administrative Participation. You acknowledge that, with the possible
exception of the U.S. Securities and Exchange Commission (SEC), you do not have
a charge of discrimination or complaint currently pending before the U.S. Equal
Employment Opportunity Commission (EEOC), the U.S. Department of Labor, the
North Carolina Department of Labor, or a comparable local, state or federal
agency. You further understand that this Agreement does not preclude you from
communicating directly with the SEC regarding potential securities issues or
concerns, if any, and that nothing in this Agreement is intended to, or shall,
interfere with your rights under federal, state or local civil rights or
employment laws to file a charge with, participate in a proceeding by, or
cooperate with an appropriate federal, state or local government agency
enforcing such laws, none of which shall constitute a breach of this Agreement.
However, by signing this Agreement, you agree that you are not entitled to
reinstatement or any monetary or other damages or relief that may be sought on
behalf of you by the EEOC (or a comparable state or federal agency) or recovered
in any litigation stemming from any such filing of a charge of discrimination or
complaint on behalf of you, or those similarly situated with you, by the EEOC or
a comparable state or federal agency (with the exception of any potential
benefit or remedy pursuant to Section 922 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act), any rights to which you forever waive.

22. Return to Premier. Despite your separation, you are generally eligible for
rehire with Premier through our competitive hiring process. Therefore, if at any
time while you are receiving Separation Benefits under this Agreement as
outlined above you are re-hired or re-engaged by Premier in any position, then
your right to any future Separation Benefits under this Agreement that have not
yet been paid to you shall be forfeited and shall automatically cease on your
first day of work in such position. Rehire shall include contract and third
party arrangements working with or for Premier. If you have been offered and
accept another position with Premier prior to the scheduled Separation Date, you
shall forfeit and have no right to receive any Separation Benefits under this
Agreement (except for any Transition Compensation earned by you up to the
effective start date of any new position assumed by you with Premier).

 

8



--------------------------------------------------------------------------------

23. Severability. If any paragraph, term or provision of this Agreement shall be
held or determined to be unenforceable, the balance of this Agreement shall
nevertheless continue in full force and effect. In addition, in any such event,
you and Premier agree that it is their intention and agreement that any such
paragraph, term or provision which is held or determined to be unenforceable as
written, shall nonetheless be enforced and binding to the fullest extent
permitted by law as though such paragraph, term or provision had been written in
such a manner and to such an extent as to be enforceable under the
circumstances.

24. Entire Agreement. This Agreement constitutes the entire agreement between
you and Premier pertaining to the subject matter contained herein. This
Agreement supersedes any and all prior and contemporaneous agreements,
representations and understandings of the parties related to the subject matter
herein, including but not limited to any offer letter or employment agreements,
but provided that this Agreement does not relieve you of any post-employment
obligations to Premier under any applicable law and/or your existing Employment
Agreement, including but not limited to your confidentiality, non-compete,
non-interference / non-solicitation and non-raiding obligations. No
modification, termination, or attempted waiver of any of the provisions of this
Agreement shall be binding upon Premier unless reduced to writing and signed by
a duly authorized Premier official. This Agreement shall be construed according
to a plain reading of its terms and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision in this Agreement. Nothing in this agreement shall be construed as
impairing or altering your rights under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

Keith, if you have any questions regarding this Agreement or your Separation
Benefits, please do not hesitate to let me know. Otherwise, if the terms of this
Agreement are agreeable to you, please sign and date below and return the
Agreement to me.

Again, we hope that this separation package will be helpful to you and wish you
the best in your future endeavors.

Very truly yours,

/s/ Kelli L. Price

Kelli L. Price

Senior Vice President, People

Premier Healthcare Solutions, Inc.

Agreed to and accepted by:

Signature: /s/ Keith Figlioli

Printed Name: Keith Figlioli

Date: June 26, 2016

 

9